GRODIN, J.
I concur.
I agree with my respected colleagues that the challenged statutory provision does not deprive the real parties in interest of due process of *885law or the equal protection of the law. I would add to their analysis the following observations.
As this court observed in Arcelona v. Municipal Court (1980) 113 Cal.App.3d 523, 529 [169 Cal.Rptr. 877], “the standards of criminal discovery enunciated in Pitchess evolved ‘in the absence of legislation’ [citations],” and the “scope of disclosure ... once generally permitted under established Pitchess principles ... is now circumscribed under the statutory scheme.” (Id., at pp. 530-531.) Reasonable circumscription is constitutionally permissible, since in a criminal case the right to a fair trial does not require that defendants have access to all potentially exonerating evidence (Pitchess v. Superior Court (1974) 11 Cal.3d 531, 538 [113 Cal.Rptr. 897, 522 P.2d 305]), and in determining whether a particular circumscription is reasonable, it is appropriate to take policy considerations other than the defendant’s fair trial interests into account. (People v. Blackburn (1976) 56 Cal.App.3d 685, 690 [128 Cal.Rptr. 864].) Privacy interests are clearly entitled to countervailing weight. (Arcelona v. Municipal Court, supra, 113 Cal.App.3d at pp. 531-532.) In that context, I agree that limitation of discovery to a period coextensive with the legislative mandate for retention of records is not unreasonable.
The real parties’ equal protection claim would have us compare the discovery available under the statute to persons accused of assaulting police officers with the arguably less restricted discovery available to persons accused of assaulting others. Assuming that these are cognizable categories for purposes of equal protection analysis, I am not persuaded that the strict scrutiny test applies. That test is not triggered simply because a fundamental right is in the picture, but only when a “statutory classification significantly interferes with the exercise of a fundamental right.” (Zablocki v. Redhail (1978) 434 U.S. 374, 388 [54 L.Ed.2d 618, 631, 98 S.Ct. 673].) In Zablocki, the court characterized the right to marry as “fundamental,” but cautioned: “we do not mean to suggest that every state regulation which relates in any way to the incidents of or prerequisites for marriage must be subjected to rigorous scrutiny. To the contrary, reasonable regulations that do not significantly interfere with decisions to enter into the marital relationship may legitimately be imposed.” (434 U.S. at p. 386 [54 L.Ed.2d at p. 631].) Here, similarly, the right to discovery as part of due process is “fundamental,” but since we have deemed the five-year limitation to be reasonable and not violative of due process, that limitation is to be tested for equal protection purposes by familiar standards of rational *886relationship. Since the challenged statute was adopted in apparent response to a court decision involving discovery of police officer records, and since police officers have an exposure to citizen complaints and to discovery which most other employees, public or private, do not have, I have no trouble concluding that the statute does not offend the equal protection guarantees of either the federal or state Constitutions.
A petition for a rehearing was denied December 22, 1981, and the opinion was modified to read as printed above. The petition of real parties in interest for a hearing by the Supreme Court was denied January 27, 1982.